EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicant’s submission filed on February 17, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received February 17, 2021 (the “Response”).
In response to the Response, the previous rejection of claims 1, 2, 4–9, and 11–20 under 35 U.S.C. § 103 
is WITHDRAWN.
Claims 1, 2, 4-–9, and 11–20 are pending.  

Allowable Subject Matter
Claims 1, 2, 4-–9, and 11–20 allowed.
Regarding claim 1, the prior art of record does not teach determining, using the learning algorithm and the BNN on the network controller, a plurality of flow distributions functions; determining a distribution performance model for the plurality of flow distributions functions; and selecting using the learning algorithm, an optimal flow distribution function from the plurality of flow distribution functions based on the distribution performance model, wherein the optimal flow Claims 8 and 15 by analogy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449